       Case 1:19-cv-00610-LJL-RWL Document 162 Filed 09/02/20 Page 1 of 2




                                 BROWN & ROSEN LLC
                                         Attorneys At Law
                                     100 State Street, Suite 900
                                        Boston, MA 02109
                                         617-728-9111 (T)                                     9/2/2020
                                       www.brownrosen.com

                                                                   September 2, 2020

     Hon. Robert Lehrburger
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     RE:    Webber, et al. v. Dash, et al
            DOCKET NO. 1:19-cv-610-CM

     Dear Hon. Judge Lehrburger:

            Plaintiff’s counsel writes on behalf of all parties. The parties jointly called
     chambers last week seeking guidance. Pursuant to Docket Entry 131, the defendants
     were to appear for a deposition at the Courthouse. Due to covid-19, the deposition has not
     occurred.

            The Courthouse is presently having in person activity and the Clerk’s Office has
     informed Plaintiff’s counsel that the public is allowed in the Courthouse from 9am-1pm.
     See Exhibit A. Counsel was informed to speak with Chambers in regard to conducting
     the deposition of Mr. Dash at the Courthouse as ordered. Plaintiffs’ have no interest in a
     remote deposition.

             Plaintiff’s seek permission to hold the deposition at the Courthouse, in the next 30
     days, provided the Courthouse is open to the public for this purpose.

The SDNY Courthouses are not presently
      .
accommodating    depositions due to the
COVID-19 pandemic. Accordingly, the
                                                   Brown & Rosen LLC
parties shall make alternative arrangements
                                                   By:
for the deposition.
                                                         ___________________
                                                         Christopher L. Brown
      9/2/2020




                                                  1
  Case 1:19-cv-00610-LJL-RWL Document 162 Filed 09/02/20 Page 2 of 2




                    EXHIBIT A
   UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK
    OFFICE OF THE DISTRICT COURT EXECUTIVE THE DANIEL PATRICK
               MOYNIHAN UNITED STATES COURTHOUSE
                     500 PEARL STREET, ROOM 820
                      NEW YORK, N.Y. 10007-1312
              EDWARD A. FRIEDLAND District Court Executive
                 Voice: (212) 805-0500 Fax: (212) 805-0383

        July 2, 2020 SDNY Announces Reopening of Courthouses to the Public

On July 6, 2020, the United States District Court for the Southern District of New York
(SDNY) will reopen courthouses to the public, going to Phase II of the Phased Re-Entry
Plan. Though the doors of the courthouses were closed, SDNY has remained open during
the pandemic, conducting proceedings remotely and accepting filings. All SDNY
courthouses will reopen to members of the public who have official business before the
court. While proceedings can happen at the courthouses, most will take place remotely.
Please consult ECF or Pacer for the latest information on proceedings. Public counters in
the Office of the Clerk of Court will be open from 9:30 AM to 1 PM. All individuals
seeking to enter an SDNY facility are subject to Standing Order M10-468, which requires
that they be screened for COVID-19 exposure before entry will be permitted. Screening
includes questions that will assess an individual’s likelihood of having COVID-19, as
well as measurements of body temperature. Once inside the courthouse, individuals are
required to wear masks, observe social distancing and wash or sanitize their hands often.
These protocols have been adopted for the safety of all who enter the courthouse. SDNY
is committed to carrying out its constitutional mandate of dispensing justice, while doing
so safely and in a way that prioritizes the health of all who enter its doors. For more
information regarding SDNY’s COVID policies, please visit our website at
https://nysd.uscourts.gov/ or contact us at 212-805-0500.




                                            2
